UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KAI KANG,

                              Plaintiff,

                     -against-
                                                                   19-CV-11660 (CM)
 NANCY SIVILLI (STATE OF NEW
                                                                  TRANSFER ORDER
 JERSEY); MARY JEAN GALLAGHER;
 XIAOYU (CINDY) CHEN; LUCY
 AGOSTINI; RICHARD C. SHERMAN,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, who alleges that he is a United States citizen residing in Beijing, China, brings

this action pro se. Plaintiff asserts claims arising out of his 2015 judgment of divorce, entered in

the Superior Court of New Jersey, Chancery Division, Essex County Family Part. Plaintiff sues

his ex-wife, the Superior Court Judge who presided over the divorce proceedings, and attorneys

involved with the divorce proceedings and sale of real property in New Jersey.

       For the following reasons, this action is transferred to the United States District Court for

the District of New Jersey.

                                            DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

       28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where

the person is domiciled. 28 U.S.C. § 1391(c)(1).
       Plaintiff filed this complaint asserting claims arising out of divorce proceedings in the

Superior Court of New Jersey, Essex County, and out of the sale of real property in Nutley, New

Jersey. Plaintiff lists addresses for Defendants in New Jersey Because Plaintiff alleges that

Defendants reside outside this District and that a substantial part of the events or omissions

underlying his claim arose outside this District, venue does not appear to be proper in this

District under § 1391(b)(1) or (2).

       Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C. §

1404(a) would seem to permit a court to order transfer sua sponte”).

       In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the




                                                 2
location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. The underlying events

occurred in New Jersey and have no apparent connection to New York. Plaintiff’s choice of

forum is also entitled to less deference because he does not reside in this District and the

operative events did not occur here.

        Venue is proper in the United States District Court for the District of New Jersey. See 28

U.S.C. § 1391(b)(2). Based on the totality of the circumstances, the Court concludes that it is in

the interest of justice to transfer this action to the United States District Court for the District of

New Jersey. 28 U.S.C. § 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to transfer this action to the United States District Court

for the District of New Jersey. The Clerk of Court is further directed to mail a copy of this order

to Plaintiff, and note service on the docket. Whether Plaintiff should be permitted to proceed

further without prepayment of fees is a determination to be made by the transferee court. A

summons shall not issue from this Court. This order closes the case in the Southern District of

New York.




                                                   3
         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated:     December 20, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 4
